       Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 1 of 10

                                                                                                  1
                                                                                            . 1




                    UNITED STATES DISTRICT COURT                     -             ^'1 ■■
                    SOUTHERN DISTRICT OF GEORGIA                              rhssI
                          STATESBORO DIVISION
                                                                           TtJ>P
PAMELASWAIN                              )                           tJ.L.Tf. Or GA.
                                         )
      Plaintiff,                         )
                                         )                  CV619-003
V.                                       )
                                         )
HARVEY WEINSTEIN;                        )
TONY ROBBINS                             )
                                         )
      Defendants.                        )


                          AMENDED COMPLAINT


      Pamela Swain,pra se and informa pauperis, is amending the original complaint

to drop any request for criminal prosecution towards Harvey Weinstein and Tony

Robbins as per judge request that only federal prosecutors are able to bring criminal

charges on cyber and internet criminals. The Plaintiff DOES HAVE SPECIFIC evidence

to prove that, in fact, Harvey Weinstein and Tony Robbins, actively used these illegal

devices to stalk, harass, and cyberbully her for 5 years.

      The Plaintiff Swain, pro se, wishes to remind the court that in the September 2017

(well within the statute of limitations) that the person who identified himself at Tony

Robbins issued threats that involved naming a US SENATOR Steve Cohen, and

GEORGIA STATE REPRESENTATIVE Allan Peake, and others.
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 2 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 3 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 4 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 5 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 6 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 7 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 8 of 10
Case 6:19-cv-00003-RSB-CLR Document 10 Filed 09/16/19 Page 9 of 10
cv-00003-RSB-CLR Document 10 Filed 09/16/19 Pag
